Mr. Justice G-abbeet
delivered the opinion of the court:
Dockets of justices of the peace do not import absolute verity. They are prima facie evidence of the facts required to be therein stated, but they may be impeached by oral testimony.—Hammill v. Ferrier, 8 Col. App. 266.
The testimony on behalf of the plaintiff, that no summons was ever served upon him, and that he never entered an appearance in the action commenced by Lehman, is not controverted. Without service of summons or waiver thereof the judgment rendered by the justice of the peace was a nullity. Such being the ease, the execution under and by virtue of which the defendant took possession of the stock in controversy was no justification for his action.
The judgment of the district court is reversed, and the cause remánded.

jReversed and remanded.

Chief Justice Steele and Mr. Justice Hill concur.